Appeal by the defendant from a judgment of the County Court, Westchester County (Sise, J.), rendered July 9, 1997, convicting him of criminal possession of a weapon in the third degree (two counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
We agree with the hearing court’s determination that suppression of the handgun was not required. In addition, any prejudice which may have resulted from the prosecutor’s summation was cured by the court’s immediate and strong curative instruction, which the jury is presumed to have followed (see, People v Berg, 59 NY2d 294; People v Shaw, 150 AD2d 626).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Rosenblatt, J. P., Miller, Goldstein and McGinity, JJ., concur.